The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 28, 2014

                                    No. 04-13-00707-CR

                                Julian Lawrence NAVARRO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-12-0325
                          Honorable Frank Follis, Judge Presiding


                                       ORDER


       Appellant’s second motion for extension of time to file appellant’s brief is GRANTED.
Appellant’s brief is due on May 29, 2014.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court